Citation Nr: 1753653	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  13-01 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an extraschedular rating for lumbar spine arthritis and disc disease.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to July 1987 and from May 1988 to July 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  The case was remanded in June 2015 for additional development.  

The issue(s) of entitlement to an extraschedular rating for lumbar spine arthritis and disc disease and entitlement to a TDIU, both prior to November 14, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The symptoms associated with the Veteran's service-connected lumbar spine arthritis and disc disease are adequately contemplated by the rating schedule.

2.  The Veteran's service-connected disabilities precluded him from obtaining and maintaining gainful employment as of November 14, 2014.  



CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for service-connected lumbar spine arthritis and disc disease have not been met since November 14, 2014. 38 U.S.C.A. 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2016).

2.  The criteria for TDIU have been met as of November 14, 2014. 38 U.S.C.A. § 1155 (West 2014);  38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "Â§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  Similarly, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  Moreover, in light of the TDIU grant below, the matter of entitlement to extraschedular consideration under § 3.321(b)(1) based on the collective impact of multiple disabilities has been rendered moot.


II.a.  TDIU - Legal Criteria

The Veteran contends that he is unable to work as a direct result of his service connected disabilities.  

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a).

The determination of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a Veteran is capable of securing or following a substantially gainful occupation is placed on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

Since November 14, 2014, the Veteran has been service connected for PTSD rated 70 percent disabling and for lumbar spine arthritis and disc disease rated at 40 percent disabling.  The Veteran's combined evaluation is currently 80 percent.  Thus, beginning November 14, 2014, the only remaining question is whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.

The Veteran reported at his hearing that he had a high school education and had not received further education or training.  He was last employed in 2006, when he ran a printing press but was no longer able to load paper or complete the physical aspects of the job.

The Veteran was provided with a VA psychiatric examination in May 2015.  The examiner opined that the Veteran's service-connected depressive disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner found that the Veteran exhibited several symptoms, including impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, impaired impulse control, such as unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene. 

The Veteran was provided with a VA spine examination in July 2015.  The examiner opined that the Veteran's back disability impaired him from prolonged sitting, standing, or walking.  


The Veteran was provided with a VA spine examination in January 2017.  He reported that he had developed a constant pain in his back over the prior two to three years that was especially noticeable when going from standing to sitting after sitting for prolonged periods of time, bending and twisting at the waist were especially irritating.  The Veteran reported that walking or standing in one position for prolonged periods of time was debilitating.  He used extreme caution when twisting and turning or lifting anything heavy.  He reported taking over the counter NSAIDS and morphine for pain relief.  The examiner opined that, occupationally, the Veteran's symptoms did not appear of sufficient severity to interfere with potential gainful occupational performance as he appeared mentally able to secure and maintain employment.  The examiner found that the Veteran should be able to secure and maintain substantially gainful employment working in a sedentary position that did not require prolonged shifts.  The examiner concluded that the Veteran's symptoms did not appear of sufficient severity to interfere with potential gainful occupational performance, with physical limitations including his performing sedentary work only with no lifting more than five pounds, and being allowed to change positions as often as necessary.

The Veteran was provided with a VA psychiatric examination in January 2017.  The examiner noted that the Veteran did not like crowds and would not want to be around people in a work environment.  He found that the Veteran's service-connected psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner found that the Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.

The Board finds that the evidence of record is at least in relative equipoise with regard to whether the Veteran meets the criteria for the assignment of TDIU on a schedular basis, beginning November 14, 2014.  Upon consideration of the record in its entirety, the Board finds that, since November 14, 2014, the Veteran's service-connected psychiatric and back disabilities have had a substantial effect on his ability to maintain gainful employment. 

With regard to the Veteran's service-connected psychiatric disability, the May 2015 VA examiner opined that the Veteran's psychiatric disability resulted in occupational impairment with deficiencies in his ability to work.  The Board finds that the Veteran's difficulty adapting to stressful work situations and inability to establish and maintain effective relationships would significantly impair his ability to work with others. 

While the January 2017 VA examiner found that the Veteran's service-connected psychiatric disability resulted in only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and that he generally functioned satisfactorily, the examiner also found that the Veteran had symptoms of impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  These symptoms would impair his ability to work with others.  

The Board notes that the July 2015 examiner found that the Veteran was not unemployable as a result of his service-connected psychiatric disability.  However, the Board finds that the preponderance of evidence reflects that the Veteran's psychiatric disability would inhibit him from obtaining and maintaining gainful employment.

The July 2015 spine examination revealed distinctly limited physical abilities in that the Veteran was unable to sit, stand, or walk for any prolonged time.  The January 2017 VA examiner found that the Veteran would be able to secure and maintain sedentary employment only, with the inability to lift anything heavier than five pounds and the need to change position frequently.  Indeed the Veteran reported that he had developed constant pain in his back, to the extent that walking and standing in one position was debilitating.  

The Veteran's work experience is limited to a physically demanding job operating a printing press.  He does not appear to have any education or training beyond high school that would qualify him for a position in a sedentary environment.  Moreover, he appears additionally limited in occupational functioning by his service-connected psychiatric disability which would interfere with sedentary employment, in the event that he could find sedentary employment given his background in doing physical work with no more than a high school education.

After resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment consistent with his educational qualifications and vocational experience since November 14, 2014.  Thus, entitlement to a TDIU is warranted as of November 14, 2014.


ORDER

An extraschedular rating for lumbar spine arthritis and disc disease is denied beginning November 14, 2014.

TDIU is granted effective November 14, 2014.


REMAND

As noted above, the appeals period for the issue of a TDIU began in September 2009.  The Board notes that, prior to November 14, 2014, the Veteran was service-connected for his back only, at a 20 percent disability rating, which was increased to a 40 percent disability rating as of August 28, 2014.  Therefore, prior to November 14, 2014, the Veteran did not meet the criteria for a schedular TDIU rating under 38 C.F.R. § 4.16 (a).  

Because it is established VA policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Services, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  See 38 C.F.R. § 4.16 (b).

The Board cannot assign an extraschedular rating in the first instance, but must specifically adjudicate whether to refer a case to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, as there is evidence that the Veteran was unemployed due to his service-connected back disability during the period from September 2009 to November 14, 2014, the Board finds that the issue of entitlement to TDIU during this time should be referred to the C&P Director for consideration of an extraschedular rating under 38 C.F.R. § 4.16(a).  

The Board defers consideration of entitlement to an extraschedular rating for lumbar spine arthritis and disc disease prior to November 14, 2014, as it is remanding the issue of entitlement to TDIU prior to November 14, 2014.  See Brambley v. Principi, 14 Vet. App. 20 (2003).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for a TDIU to the Director, Compensation Service, for consideration of assignment of an extraschedular TDIU prior to November 14, 2014.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


